Citation Nr: 1426168	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar strain to include as secondary to left knee chondromalacia patella.

2.  Entitlement to service connection for bilateral lower extremity neuropathy.

3.  Entitlement to service connection for a psychiatric disorder to include as secondary to left knee chondromalacia patella.

4.  Entitlement to an initial rating in excess of 10 percent for right knee patellar enthesopathy.

5.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.

6.  Entitlement to a total rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the San Juan, Puerto Rico RO.

In March 2011, the Veteran submitted a claim for service connection for a bilateral ankle disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for lumbar strain, neuropathy of the bilateral lower extremities, and a psychiatric disorder.  He contends that these disabilities are either due to service, or are secondary to his service-connected left knee chondromalacia patella.  The Veteran also seeks increased compensation for his service-connected left and right knee disabilities.

At the outset, the Board notes that there appear to be outstanding medical records.  In November 2009, the Veteran submitted a medical opinion from Dr. Nanette Ortiz that addressed his lumbar strain, lower extremity neuropathy, and service-connected left knee disabilities.  Dr. Ortiz's treatment records are likely pertinent to the claims on appeal and must be obtained.  In addition, in a November 2011 statement, the Veteran reported that he was currently receiving treatment from the San Juan VA medical center (VAMC).  Accordingly, updated VA treatment records must be obtained and associated with the claim file.

With respect to the claims for service connection, a January 2010 VA examination report includes medical opinions regarding causal nexus.  The provided opinions are inadequate.  New examinations are needed.

With respect to the claims for higher ratings, in light of the outstanding medical records and the fact that the most recent VA examination of the left and right knee disabilities was provided in January 2010, more than four years ago; a new examination is necessary.

Finally, the Veteran's claim for TDIU is also being remanded as it is inextricably intertwined with his claims for higher ratings and service connection.  A final decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for the claims on appeal.  Obtain all non-duplicative records identified, specifically to include records from the San Juan VAMC dated from February 2011 to the present and records from Dr. Nanette Ortiz.  All attempts to locate these records must be documented in the file and the Veteran notified of the unavailability of any records.

2.  Afford the Veteran VA examinations by appropriate medical professionals, to determine the nature and etiology of his claimed psychiatric disorder, lumbar strain, and bilateral lower extremity neuropathy.  The entire claim file must be made available to the examiners.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiners are to provide opinions, based on a thorough review of the evidence of record including the medical opinion supplied by Dr. Nanette Ortiz in November 2009, as to whether it is at least as likely as not that the claimed psychiatric disorder, lumbar strain, and bilateral lower extremity neuropathy: i) had onset in service or are otherwise related to service; or, ii) were caused by or aggravated by a service-connected disability, or any other disability that is found to be service-connected.  

If the examiners find that a service-connected disability has "aggravated" the claimed psychiatric disorder, lumbar strain, or bilateral lower extremity neuropathy, the examiners must comment on when the onset of "aggravation" took place and whether the claim file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of each of those disabilities.  

If a baseline is established, the examiner must comment on how much the left psychiatric disorder, lumbar strain, or bilateral lower extremity neuropathy have worsened in severity as a result of the natural progress of each disability, if at all, from the time of the baseline to the current level of severity.  

The examiners must provide a rationale for all opinions and conclusions reached.  If any examiner determines that the requested opinion cannot be provided without resort to speculation, it is essential that the examiner offer a rationale for the conclusion that the opinion could not be provided, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Schedule the Veteran for a VA knee examination by an appropriate medical professional to assess the current severity of his service-connected left and right knee disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All findings should be reported in detail, and all appropriate diagnostics should be performed.

a) The examiner is to report the ranges of extension and flexion.  The examiner is to determine whether each disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations must be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner must report the point in flexion and extension when pain is demonstrated. 

b) The examiner is also to report whether there is subluxation or lateral instability; and if present, the severity of the subluxation or instability.

c) The examiner is also to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected knee disabilities impact his ability to work.

The examiner must provide a rationale for all opinions and conclusions reached.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion could not be provided, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



